Citation Nr: 0104739	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

This matter comes before the Board from a December 1998 
rating decision of the RO in San Juan, Puerto Rico, which 
denied service connection for tinnitus.  A notice of 
disagreement with that decision was filed by the veteran in 
February 1999.  A statement of the case was issued in August 
1999, and the veteran's substantive appeal, consisting of a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) and his 
statement in support of his claim, was received in November 
1999.


REMAND

A review of the record reflects that the RO gave notice to 
the veteran that his appeal was being transferred to the 
Board in a letter to him, dated in March 2000.  In that 
letter he was apprised of the regulation, 38 C.F.R. 
§ 20.1304, which governs the submission of additional 
evidence in an appeal after the Board has received the file.  
In pertinent part, that regulation provides that an appellant 
will be granted a period of 90 days following the mailing of 
notice to him that an appeal has been certified to the Board 
for appellate review and the appellate record has been 
transferred to the Board, during which time the appellant may 
submit additional evidence.  By the provisions of 38 C.F.R. 
§ 20.1304(c), any such evidence so received at the Board, 
"must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived . . . " 
(Emphasis added).

Thereafter, the record shows that the Board received 
additional medical evidence from the veteran concerning his 
hearing impairment on April 25, 2000.  Nowhere did the 
veteran indicate he wished to waive his right to have this 
evidence reviewed initially by the agency of original 
jurisdiction.

The preceding discussion clearly shows that the veteran 
submitted, directly to the Board, additional evidence that he 
intended to be used in the consideration of his current 
appeal.  This evidence was received at the Board less than 90 
days after the claims file had been transferred to the Board 
from the RO, and it was not accompanied by a waiver of the 
veteran's right to have this evidence first reviewed by the 
RO.  Under these circumstances, the provisions of 38 C.F.R. 
§ 20.1304 require that this evidence must be referred to the 
RO for its consideration, and it will therefore be necessary 
to return this case to the RO for further review prior to the 
Board's entering a final decision.

In addition, the Board notes that although the veteran did 
not complain of tinnitus until 1997, he did express 
complaints concerning his hearing at his separation physical 
examination.  In this regard, the Board notes that while the 
veteran's service records were apparently among those 
destroyed in the 1973 fire at the repository of those 
records, the report of examination conducted in connection 
with the veteran's discharge from service in October 1954, 
was associated with the claims file.  (This was apparently 
accomplished in connection with an unrelated claim for 
benefits initiated in 1954).  This discharge examination 
report reflects that although the veteran's hearing was 
normal on spoken and whispered voice tests (15/15), it was 
nevertheless noted by the examiner that the veteran 
"complain[ed] of his hearing."  Furthermore, the veteran's 
DD Form 214 Discharge Report shows that he served in Korea 
during the Korean Conflict in an artillery battalion.  Given 
the complaints noted at the time of the veteran's service 
separation examination, his service in the Korean Conflict 
with an artillery battalion and his current complaints of 
tinnitus that he relates to his service, the Board believes 
an opinion should be obtained regarding whether it is at 
least as likely as not that this veteran's complaints of 
tinnitus may related to his complaints noted in service, or 
otherwise to the artillery noise which he would have been 
exposed to in the Korean Conflict.

In regard to this additional development, the Board also 
notes that there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran's claim was filed before the date of the 
enactment of the new law, it is not final, and therefore, its 
terms apply to him.  With respect to the obligations imposed 
by the duty to assist under this new law, the Board observes 
that this duty includes obtaining a medical opinion if the 
evidence (lay or medical) shows the presence of current 
disability, and indicates the disability may be associated 
with service.  As described above, the records regarding the 
veteran's complaints of tinnitus are relevant to this claim, 
and there is evidence that this disability may be associated 
with service.  However, to date no opinion has been rendered 
as to the etiology of the veteran's complaints of tinnitus.  
Thus the Board believes the requirements of this new law make 
it necessary to return the case to the RO to obtain an 
opinion regarding the possibility of a causal link between 
the veteran's current complaints of tinnitus and his service 
during the Korean Conflict.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1. The RO should review the evidence 
submitted by the veteran to the Board 
in April 2000 (an audiological 
evaluation from VAMC, San Juan 
conducted in October 1999).  The RO 
should conduct any appropriate further 
development relating to these records.  
The RO should then refer the veteran's 
claims file to a VA audiologist who is 
familiar with the condition of 
tinnitus.  This audiologist should 
review these records, including this 
Remand, make a notation that such 
review took place, and provide a 
typewritten report in which it is set 
forth an opinion as to whether it is 
at least as likely as not that the 
veteran's current complaints of 
tinnitus were caused by his complaints 
regarding hearing in his separation 
examination, and/or his in-service 
exposure to artillery during the 
Korean Conflict.

2. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (2000).

3. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

When the foregoing development actions are complete, the RO 
should enter its determination as to whether service 
connection is warranted for tinnitus.  If the benefit sought 
on appeal remains denied, the veteran and the veteran's 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


